Cutting, J.
— Assuming the signatures to the note to have been genuine, the plaintiff has made out a prima facie case, and is entitled to recover, unless the defendants have succeeded in establishing a legal defence.
It appears, that the note was made payable to the plaintiff in his capacity as treasurer of the town of Gardiner for its proportion of certain forfeitures either incurred or anticipated under the statute of 1846, c. 205, § 6; in which settlement, one of the selectmen assumed to act for the town, and the principal question is, whether such note is void for want of legal consideration.
In Kingsbury v. Ellis, 4 Cush. 578, it was held that a note taken by a magistrate under similar circumstances was void for such cause. Perhaps the reason assigned in that case, why the magistrate, being a judicial officer, was prohibited from receiving the note in discharge of the judgments, may not be applicable here. But the Court go farther and say, “a more important ground of defence is, that the consideration was illegal, being in violation of a public duty. The • object of the law is to punish its violation; and the mode specially provided is by the actual payment of a fine, to be enforced by immediate imprisonment until its payment,” &c. The complainant has as much of a public duty *44to perform in Ms sphere as the magistrate In his, and he receives, as the statute remuneration, “ one half the forfeiture so recovered.” Neither the complainant nor the town can divide the judgment or in any way interfere with it, except when legally converted into money.
The object of our statute was not to raise a public revenue, or to put money into the pockets of private individuals; but was what its title imports, “An Act to restrict the sale of intoxicating drinks.” And how to restrict ? Certainly not by permitting persons to violate the law on credit, or to transact such business on borrowed capital. Such would be the result, if the note in suit were held to be valid. If a party interested have the right to take a note with surety, he has also an equal right to receive it without security; and let it once be understood that such judgments or claims can be so easily and readily satisfied, and the law to a large class of traffickers in intoxicating drinks would be shorn of half its terrors. In this case, as between the parties, “portior est conditio defendentis.”
There being no controversy as to the evidence the instructions of the Judge to the jury were correct, and the exceptions must be overruled.
Shepley, O. J., and Tenney and Appleton, J. J.,. concurred.